              Case 3:21-cv-00728-VAB Document 1 Filed 05/27/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

KENOLNOEL                                                 CIVIL ACTION NO.: 3:21-cv-728
        Plaintiff,

         v.

ALLIED UNIVERSAL
          Defendant.                                      MAY 27, 2021


                       NOTICE OF REMOVAL TO FEDERAL COURT
                      BASED ON FEDERAL QUESTION JURISDICTION

        PLEASE TAKE NOTICE that Defendant Universal Protection Service, LLC d/b/a Allied

Universal ("Defendant") removes this action to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446. In support of this Notice of

Removal, and as grounds for removal, Defendant states as follows:

                                          BACKGROUND

        1.       Plaintiff Kenol Noel ("Plaintiff") originally filed this action on May 17, 2021 in the

Superior Court, Judicial District of Fairfield, at Bridgeport, in Fairfield County, Connecticut

naming Defendant as a party to the action.

       2.        Defendant was served with process with a copy of the summons and complaint on

April 28, 2018. Pursuant to 28 U .S.C. § 1446(a), true and correct copies of the Summons,

Complaint, and all other process, pleadings, and orders served on Defendant are attached hereto

as Exhibit A to this Notice of Removal.

       3.        This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is being

filed and served within thirty (30) days after Defendant' s receipt of a copy of the initial pleading

setting forth the claims for relief upon which this action is based.



                                            #1003 50340vll
                                                                                              100350340.1
               Case 3:21-cv-00728-VAB Document 1 Filed 05/27/21 Page 2 of 4




                             FEDERAL QUESTION JURISDICTION
          4.      The lawsuit is a civil action of which this Court has original jurisdiction under

28 U .S .C. § 1331 and is one which may be removed to this Court pursuant to 28 U.S.C. § 1441(a)

in that Plaintiff has alleged a violation and cause of action arising under a federal law (i.e., Title

VII of the Civil Rights Act of 1964, as amended, 42 U .S.C. § 2000e, and the Civil Rights Act of

1991 ). (See Exhibit A). Any civil case filed in a state court may be removed by a defendant to

federal court if the case could have been brought originally in federal court. See Montefiore

Medical Center v. Teamsters Local 272,642 F.3d 321,327 (2d Cir. 2011).

          5.      Plaintiffs Complaint contains claims for discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of 1991 (See Compl. First

Count).

          6.      This Court may exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over the Second Count and Third Count of the Complaint. These claims are brought under

Connecticut state law, but as the state law claims are so related to the claim that designates a federal

question, they form the same case or controversy and, therefore, this Court may properly exercise

supplemental jurisdiction over the remaining counts in Plaintiffs Complaint.

          7.      Because this action is pending in the Superior Court, Judicial District of Fairfield

at Bridgeport, in Fairfield County, Connecticut, venue for purposes of removal is proper in this

Court pursuant to 28 U.S.C. § 1441(a).

          8.      In accordance with 28 U.S.C. § 1446(d), Defendant is providing contemporaneous

written notice of this Notice of Removal to all adverse parties and to the Clerk of the Court of the

Superior Court, Judicial District of Fairfield, at Bridgeport, in Fairfi eld County, Connecticut, Case

No. FBT-CV21 -6106366-S. (See Exhibit B).



                                            #100350340v12

                                                                                              I003503 40.1
           Case 3:21-cv-00728-VAB Document 1 Filed 05/27/21 Page 3 of 4




        WHEREFORE, Defendant respectfully requests that removal of Plaintiffs Complaint be

effectuated to the United States District Court for the District of Connecticut for further litigation

of this matter.

                                           DEFENDANT
                                           UNIVERSAL PROTECTION SERVICE, LLC
                                           d/b/a ALLIED UNIVERSAL

                                           By: =Is~/_ __
                                               Geraldine Cheverko (ct418504)
                                               Eckert Seamans Cherin & Mellott, LLC
                                               10 Bank Street, Suite 700
                                               White Plains, NY 10606
                                               Tel: (914) 286-2812
                                               Fax: (914) 949-5424
                                               Email: gcheverko@eckertseamans.com




                                           #100350340v13
                                                                                             100350340.1
          Case 3:21-cv-00728-VAB Document 1 Filed 05/27/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to ce1tify that a copy of the foregoing was filed electronically through the Court' s

CM/ECF system and served, via first class mail, postage prepaid on May 27, 2021 to the following

counsel ofrecord :

       John T . Bochanis
       Daly, Weihing & Bochanis
       1776 North Avenue
       Bridgeport, CT 06604

                                                     Isl
                                                     Geraldine Cheverko (ct418 503)




                                         #100350340vl4

                                                                                           I 00350340. 1
